DETAILED ACTION

The amendment and arguments filed on 08/06/2021 have been entered.  Pending claims 1-34 are allowed for the following reasons:

Applicant’s arguments filed with the amendment are convincing as follows:


    PNG
    media_image1.png
    495
    725
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    252
    713
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    341
    728
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    293
    720
    media_image4.png
    Greyscale

	
	It is also noted by the examiner that the Min reference, in addition to “amplitude” as noted by the applicant above, teaches using the reception of ultrasonic echoes at different “times” in order to investigate different substances on the platen:

    PNG
    media_image5.png
    279
    541
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    200
    519
    media_image6.png
    Greyscale


	However, this is not a teaches of using a “number of echo signals” to determine a protective layer and the examiner remains in agreement with applicant’s arguments. 

	The additional prior art made of record is also considered to be relevant for the following reasons:

	Withers et al. (US 2020/0201459 A1) is pertinent as teaching the detection of a protective cover on a mobile device containing a capacitive fingerprint sensor (see figure 3 and the Abstract).  However, Withers does not teach an “ultrasonic fingerprint sensing array” or determining a “number of echo signals” as claimed. 

	Pang et al. (US 2017/0343341 A1) teaches determining the thickness of a protective cover of a fingerprint sensor (figures 2 and 6).  However, Pang does not teach an “ultrasonic fingerprint sensing array” or determining a “number of echo signals” as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665